HKP|                 HARFENIST KRAUT & PERLSTEIN LLP

                                                                                             NEIL TORCZYNER
                                                                                                 Attorney at Law
                                                                                             DIRECT TEL.: 516.355.9612
                                                                                             DIRECT FAX: 516.355.9613
                                                                                         NTORCZYNER@HKPLAW.COM

                                                                                              July 12, 2019
U.S. Magistrate Judge Daniel J. Stewart
James T. Foley U.S. Courthouse
445 Broadway - 4th Floor
Albany, New York 12207
By: ECF

        Re: Cinthia Thevenin, et al. v. The City of Troy, et al.
        Docket No: 16-CV-01115(DJS)

Dear Judge Stewart:

       The firm of Harfenist Kraut and Perlstein, LLP along with Hach & Rose, LLP,
represents the Plaintiff in this matter. During the parties’ telephone conference with the
Court on Tuesday July 9, 2019, the Court requested that Plaintiff respond to Defendants’
July 8, 2019 letter seeking a Protective Order governing the use of the Defendants’ ISB
Report on the investigation of the death of Edson Thevenin (DE 115). As part of this
response, Plaintiff was also requested to state whether Plaintiff intends to rely on the ISB
report in a supplemental response to the pending summary judgment motion and to address
the Second Circuit’s July 3, 2019 decision in Brown v. Maxwell, __ F.3d __, 2019 WL
2814839 (2d Cir. 2019). Please allow this letter to address same. 1

Scope of Contemplated Materials and Potential Use
       Following the parties conference with the Court on Tuesday, Plaintiff was provided
with the ISB Report on Tuesday evening; 5.5 hours of audio files of recorded interviews on
Wednesday evening and approximately 550 pages of documents on Thursday. Defendants
have asserted that all of these materials are protected under New York Civil Rights Law
§50-a and that they should be subject to a Protective Order which would bar disclosure and
require filing under seal if used in the context of the Summary Judgment motion and
potentially would require closed proceedings if the materials were introduced at trial.

New York Civil Rights Law §50-a Should Not Bar the Use of the Materials by Counsel
        It is well established that a Federal Court is not bound by state laws of discoverability
or privilege. See generally King v. Conde, 121 F.R.D. 180, 187 (E.D.N.Y.1988) (“New York
state law does not govern discoverability and confidentiality in federal civil rights actions....
Simple direct application of the state rule would be undesirable and improper. It would often
frustrate the important federal interests in broad discovery and truth-seeking and the interest

1
  In addition to the response to the use of the ISB report, the Court also requested that Plaintiff respond to
Defendants’ July 8, 2019 letter seeking an Order permitting them to depose Plaintiff’s counsel – Michael Rose
in order to obtain the identity of the source who advised him of the ISB report’s existence (DE 116). The
response to that application is being filed in a separate letter brief with enclosure.

                  3000 Marcus Avenue, Suite 2E1                 2975 Westchester Avenue, Suite 415,
                     Lake Success, NY 11042                            Purchase, NY 10577
              T – 516.355.9600 F – 516.355.9601                T – 914.701.0800 F – 914-708-0808.
HKP
U.S. Magistrate Daniel J. Stewart
July 12, 2019
Page 2 of 4



in vindicating important federal substantive policy such as that embodied in section 1983.”).
See also Worthy v. City of Buffalo, 2014 WL 4640884, at *3 (W.D.N.Y. Sept. 16, 2014) (“It is
undisputed that under federal law, New York Civil Rights Law section 50–a does not prohibit
discovery of police personnel documents”).

       Notwithstanding that Civil Rights Law §50-a is inapplicable to these proceedings,
Defendants request that the Court exercise its inherent power under FRCP 26(c) to issue a
protective order. To this end, Defendants cite to the purpose of §50-a and the Court of
Appeals decision in Daily Gazette Co. v. City of Schenectady, 93 N.Y.2d 145, 710 N.E.2d
1072 (1999). However, Defendants view the statute far more paternalistically than the State
Legislature and their requested application would require closed courtrooms whenever a
relevant disciplinary record was introduced.

       As was explained by the Court of Appeals in Capital Newspapers Div. of Hearst
Corp. v. Burns, 67 N.Y.2d 562, 569, 496 N.E.2d 665, 669 (1986) “the legislative intent
underlying the enactment of Civil Rights Law § 50–a was narrowly specific, ‘to prevent time-
consuming and perhaps vexatious investigation into irrelevant collateral matters in the
context of a civil or criminal action.” This sentiment was echoed in the Daily Gazette matter
cited by Defendants where the Court stated that §50-a “was designed to prevent abusive
exploitation of personally damaging information contained in officers' personnel records—
perhaps most often in connection with a criminal defense attorney's FOIL application for
purposes of general cross-examination of a police witness in a criminal prosecution.” Daily
Gazette Co. v. City of Schenectady, 93 N.Y.2d at 154.

       In the case at bar, Plaintiff is not seeking to cross-examine a witness on a collateral
matter. Instead, the ISB Report is directly relevant to the central issue in this matter – was
French’s shooting of Thevenin an illegal act which violated Thevenin’s civil rights? This use
would fall in line with the Court’s reasoning in Daily Gazette, wherein the Court of Appeals
opined that “[t]he legislative purpose was to prevent disclosure of officers' personnel records
except when a legitimate need for them has been demonstrated sufficiently to obtain a court
order, generally upon a showing that they are actually relevant to an issue in a pending
proceeding.” Id. at 155 (emphasis supplied).

       Furthermore, while Defendants may be correct that the use of the ISB report may
cause “annoyance and embarrassment” it would not justify a protective order limiting the
use of the report in evidence. See Rogers v. Henry, 2017 WL 5495805, at *6 (E.D.N.Y.
Sept. 12, 2017)(“Although the court does not condone plaintiff’s ad hominem attacks on
defendant’s character, and is sympathetic to defendant’s position, his “annoyance and
embarrassment” are not sufficiently strong countervailing factors to outweigh the “strong
presumption” in favor of public access to the documents central to the court’s role in
adjudicating this case”).

      In light of the above it is requested that the Court deny Defendants’ request that the
ISB report be protected from distribution under an “attorneys eyes only” designation and
HKP
U.S. Magistrate Daniel J. Stewart
July 12, 2019
Page 3 of 4



that Plaintiff be permitted to use the ISB report and audio interviews for all litigation related
purposes.

The Proceedings Should Not Be Sealed
        In addition to seeking to have Plaintiff’s counsel use of these records limited,
Defendants request would require future filings on the Summary Judgment motion (and the
eventual trial) to be made under seal. During the conference call with the Court on Tuesday,
Plaintiff was asked to discuss the impact of the recent Second Circuit decision in Brown v.
Maxwell, __ F.3d __, 2019 WL 2814839 (2d Cir. 2019) on this request. Having reviewed the
law on this issue, Plaintiff would respectfully request that the Defendants motion be denied
as they have not met their burden in this regard.

      As explained by the Second Circuit in Lugosch v. Pyramid Co. of Onondaga, 435
F.3d 110, 121 (2d Cir. 2006) “documents submitted to a court for its consideration in a
summary judgment motion are—as a matter of law—judicial documents to which a strong
presumption of access attaches, under both the common law and the First Amendment.”

       In Collado v. City of New York, 193 F. Supp. 3d 286 (S.D.N.Y. 2016) a Judge of the
Southern District applied Lugosch to deny an application to seal records in a nearly identical
fact pattern to the case bar, stating

        Defendants seek to file under seal numerous internal NYPD documents
        pertaining to the 2011 shooting. Plainly, under the standards set forth above,
        those documents are judicial documents subject to a strong presumption of
        public access. The documents comprise a significant proportion of the factual
        record before the Court and they pertain to matters that “directly affect” the
        Court’s adjudication of Defendants' Motion for Summary Judgment. Indeed, it
        would be difficult for a member of the public to get a full picture of the Court’s
        reasoning without access to those documents.
Id. at 289.

        Although the recent decision in Brown v. Maxwell involved a different procedural
posture than the case at bar, it is submitted that the decision would support the denial of the
relief sought by Defendants. In Brown, the Second Circuit reviewed the trial court’s decision
to allow records which the parties had jointly agreed to file under seal to remain sealed. In
analyzing the law in this regard, the Brown court began with a citation to the law as set forth
in Lugosch, explaining that

       With respect to the first category of materials, it is well-settled that “documents
       submitted to a court for its consideration in a summary judgment motion are—
       as a matter of law—judicial documents to which a strong presumption of
       access attaches, under both the common law and the First Amendment.” In
       light of this strong First Amendment presumption, “continued sealing of the
       documents may be justified only with specific, on-the-record findings that
HKP
U.S. Magistrate Daniel J. Stewart
July 12, 2019
Page 4 of 4



        sealing is necessary to preserve higher values and only if the sealing order is
        narrowly tailored to achieve that aim.”
Id. at *3.

        Thereafter, the Brown court noted that when considering a request to seal a record, a
District Court must “review the documents individually and produce “specific, on-the-record
findings that sealing is necessary to preserve higher values.” Id.

       In the case at bar, Defendants ask for the broad protection of a sealing order without
explaining the specific factual material contained in the ISB Report which should be
protected. Having not provided any reason for the protection and with the understanding
that the Court specified in its Order of July 2, 2019, 2 the caselaw in this Circuit would
mandate that the request to seal be denied.

       Lastly, although the ultimate form of the submission would be dependent on the
Court’s ruling on these issues, Plaintiff would respectfully request one week to provide a five
page supplemental letter brief which references the new materials provided by Defendants
on July 9-11.

        The Plaintiff thanks the Court for its consideration of this request.

                                   Respectfully Submitted
                                   HARFENIST KRAUT & PERLSTEIN, LLP
                                   Attorneys for Plaintiff
                                   By:    Neil Torczyner
                                          Neil Torczyner




2
  In its unnumbered docket entry for July 2, 2019, the Court explained that “This investigative report concerns an
incident which has already received extensive publicity; was the subject of a separate Attorney General Report that has
been published; most or all of the witnesses mentioned in the Report have already been deposed; and the facts covered by
this Report will be part of this Court's upcoming summary judgment decision, which will be a public record.”
